DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/04/2020, regarding the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  The applicant argues that the alleged air cavities of Ciokajlo would have a higher pressure than the pressure in the core air flowpath, since the air of the core air flowpath has a much higher velocity.  Because of this, the applicant argues that one of ordinary skill in the art would not combine Ciokajlo and Teshima in the suggested manner, since Teshima requires the pressure in a separation chamber to be lower than a pressure in a core air flowpath to allow dust and moisture to be collected from the core air flowpath and discharged out of the engine.  Therefore, the applicant argues that the rejections should be withdrawn.  The Office respectfully disagrees.  As stated by the applicant, air enters the cavities via an inlet, and said inlet is smaller in cross-section than the core air flowpath.  In addition, each cavity of the plurality of air cavities is delimited by seals on the outer drum that also create a cross-section of a flowpath between each cavity to be smaller than a cross-section of the core air flowpath.  Therefore, the velocity of air entering the plurality of air cavities would actually be greater than the velocity of the air in the core air flowpath (due to the smaller cross-sections through which the air passes), and thus, due to Bernoulli’s principle, the pressure of the air in the cavities would be less than the pressure of the air in the core air flowpath.  This would lead to one of ordinary skill in the art to combine the teachings of Ciokajlo and Teshima in the suggested manner, since dust and moisture would be allowed to be collected .
Due to the amendments to Claims 1 and 18, the rejections made under 35 U.S.C. §102(a)(1) are withdrawn and replaced with rejections under 35 U.S.C. §103.
Claim Objections
Claim 21 is objected to because of the following informalities:  “a pressure in each of the plurality of air cavities is higher than the core air flowpath” should read “a pressure in each of the plurality of air cavities is higher than a pressure in the core air flowpath”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 discloses the limitation “a pressure is each of the plurality of air cavities is higher than the opening disposed directly on a radial inner side thereof”.  It is unclear how the pressure in the air cavities is higher than the opening.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 11, 13, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo (US Patent No: 5,361,580) in view of Teshima (US Patent No: 4,274,804).
Regarding Claim 1: Ciokajlo discloses a gas turbine engine (Figure 1, No. 10) defining an axial direction (Figure 2, left to right), a radial direction (Figure 2, up and down), and a circumferential direction (Figure 2, into and out of the page).  The engine comprises a compressor (26) and a turbine (34); a plurality of rotor blades (Figure 2, No. 40) positioned in the turbine and arranged in a plurality of stages along the axial direction (Figure 2); an outer drum (38) positioned at least partially radially outward of the plurality of rotor blades and rotatable with the plurality of rotor blades (Column 2, Lines 37-41; Column 3, Lines 24-26); and a casing (36) extending over the outer drum and
defining a plurality of air cavities with the outer drum (see annotated figure in previous Office Action), wherein the plurality of air cavities are arranged in series airflow communication along the axial direction, and wherein the compressor and the turbine together define at least in part a core air flowpath (Figure 2).  Ciokajlo, however, fails to disclose one or more of the air cavities of the plurality of air cavities being in airflow communication with the core air flowpath through the outer drum.
Teshima teaches a turbine (Figure 1, No. 1) for gas turbine engine, the turbine defining a core air flowpath (Figure 1), wherein one or more air cavities (8) is in airflow communication with the core air flowpath through an outer drum (4) (Column 7, Lines 3-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make one or more air cavities of the plurality of air cavities of Ciokajlo in airflow communication with the core air flowpath through the outer drum, as taught by Teshima, for the purpose of collecting dust and moisture from the core air flowpath and discharging it out of the engine (Column 7, Lines 10-16).
Regarding Claim 2: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 1, wherein each air cavity defines a pressure less than a pressure of an immediately upstream air cavity during operation of the gas turbine engine (Figure 2 – element 34 is a turbine, where the pressure decreases in the downstream direction; therefore, the pressure of each air cavity is less than a pressure of an immediately upstream air cavity).
Regarding Claim 4: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 1, wherein each air cavity (Teshima: 8) of the plurality of air cavities is in airflow communication with the core air flowpath through the outer drum (4) (Teshima: Figure 1).
Regarding Claim 5: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 4, wherein each air cavity of the plurality of air cavities defines a cavity pressure during operation of the gas turbine engine at an operating condition, and wherein each air cavity of the plurality of air cavities is in airflow communication with the core air flowpath at a location defining a flowpath pressure during operation of the gas turbine engine at the operating condition that is less than the maximum cavity pressure of the respective air cavity (Teshima: Column 7, Lines 3-16 – the cavities allow for airflow through the slits 6 into the cavity; therefore, the flowpath pressure is less than the maximum cavity pressure of the respective air cavity).
Regarding Claim 6: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 1, wherein the outer drum and the casing together form a plurality of airflow seals (see previous OA), wherein each airflow seal of the plurality of airflow 
Regarding Claim 11: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 1, wherein the plurality of air cavities includes an upstream-most air cavity (Ciokajlo: Figure 2; Teshima: Figure 1), the upstream-most air cavity being in airflow communication with the core air flowpath for receiving a discharge pressure airflow (Teshima: No. 4; Column 7, Lines 10-16).  Ciokajlo, however, fails to disclose the plurality of rotor blades being positioned within the compressor.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of rotor blades of Ciokajlo, as modified by Teshima, positioned within the compressor of the gas turbine engine.  It is common practice for engineers in the art of gas turbine engine design to make rotor blades for use in either turbines or compressors (as evidenced by Harvey: US Patent No: 6,435,815 in Column 2, Lines 61-67 and Column 3, Lines 1-15).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of rotor blades of Ciokajlo, as modified by Teshima, positioned within the compressor.
Regarding Claim 13: Ciokajlo, as modified by Teshima, discloses the gas turbine of Claim 1, wherein the plurality of rotor blades are arranged in at least two stages of rotor blades along the axial direction, and wherein the plurality of air cavities comprises at least two air cavities (Figure 2).
Regarding Claim 16: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 1, wherein the plurality of rotor blades define a radially outer 
Regarding Claim 18: Ciokajlo discloses an airflow management assembly for a gas turbine engine (10) comprising a compressor (26) and a turbine (34); a plurality of rotor blades (Figure 2, No. 40) positioned in the turbine and arranged in a plurality of stages; the gas turbine engine further defining an axial direction (Figure 2, left to right), a radial direction (Figure 2, up and down), and a circumferential direction (Figure 2, into and out of the page).  The assembly comprises an outer drum (38) configured to be positioned around the plurality of rotor blades and rotatable with the plurality of rotor blades (Column 2, Lines 37-41; Column 3, Lines 24-26); and a casing (36) extending over the outer drum and defining a plurality of air cavities with the outer drum (see above), wherein the plurality of air cavities are arranged in series airflow communication along the axial direction (Figure 2).  Ciokajlo, however, fails to disclose the drum defining a plurality of openings, wherein each opening is in airflow communication with one of the plurality of air cavities.
Teshima teaches a turbine (Figure 1, No. 1) for gas turbine engine with an outer drum (4), the drum defining a plurality of openings (6), wherein each opening is in airflow communication with an air cavity (8) (Column 7, Lines 3-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the drum of Ciokajlo defining a plurality of openings, wherein each opening is in airflow communication with one of the plurality of air cavities, as taught by Teshima, for the purpose of collecting dust and 
Regarding Claim 20: Ciokajlo, as modified by Teshima, discloses the airflow management assembly of Claim 18, wherein the outer drum and the casing together form a plurality of airflow seals, wherein each airflow seal of the plurality of airflow seals is positioned between adjacent air cavities of the plurality of air cavities (Figure 2, see previous OA).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo and Teshima as applied to claim 6 above, and further in view of Proctor (US Patent No: 7,048,496).
Regarding Claim 7: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 6; however, Ciokajlo fails to disclose each airflow seal comprising a plurality of labyrinth seals coupled to or formed with the outer drum and a corresponding seal land coupled to or formed with the casing.
Proctor teaches a gas turbine engine (Figure 1, No. 10) comprising a casing (Figure 2, No. 36) and an outer drum (38), wherein a plurality of labyrinth seals (53) are coupled to the outer drum and corresponding seal lands (56) are coupled to the casing (Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the seals of the engine of Ciokajlo, as modified by Teshima, with a plurality of labyrinth seals and seal lands, as taught by Proctor, for the purpose of preventing leakage of air supplied to the cavities (Column 3, Lines 7-12).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo and Teshima as applied to claim 6 above, and further in view of Kraft (US Patent No: 5,910,094).
Regarding Claim 8: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 6; however, Ciokajlo fails to disclose each airflow seal of the plurality of airflow seals defining a pressure ratio between 1:1 and 4:1.
Kraft teaches an airflow seal (Figure 9, No. 62) for a gas turbine engine, wherein the airflow seal defines a pressure ratio between 1:1 and 4:1 (Column 8, Lines 18-28).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make each airflow seal of the plurality of
airflow seals of Ciokajlo, as modified by Teshima, define a pressure ratio between 1:1 and 4:1, as taught by Kraft, for the purpose of preventing any flames from inadvertently spreading due to suction from the area aft of the airflow seal (Column 3, Lines 27-31).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo, Teshima, and Kraft as applied to claim 8 above, and further in view of Kawamoto (US Patent No: 7,437,877).
Regarding Claim 9: Ciokajlo, as modified by Teshima and Kraft, discloses the gas turbine engine of Claim 8; however, Ciokajlo fails to disclose the plurality of rotor blades being positioned within the compressor, wherein the compressor defines a compressor pressure ratio of at least about 2:1 and up to about 20:1.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of rotor blades of Ciokajlo, as modified by Teshima and Kraft, positioned within the compressor of the gas turbine engine.  It is common practice for engineers in the art of gas turbine engine 
Kawamoto discloses a compressor (Figure 1) for a gas turbine engine (1), wherein the compressor defines a compressor pressure ratio of at least about 2:1 and up to about 20:1 (Column 2, Lines 45-48).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the compressor of the engine of Ciokajlo, as modified by Teshima and Kraft, with a pressure ratio of at least about 2:1 and up to about 20:1, as taught by Kawamoto, for the purpose of providing an operational stability throughout the compressor’s wide operating range without a complication operation control (Column 2, Lines 22-25).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo and Teshima as applied to claim 6 above, and further in view of Matsuo (US Publication No: 2018/0045060).
Regarding Claim 10: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 6, wherein the compressor and the turbine together define at least in part a core air flowpath (Figure 1), and wherein each air cavity defines a first leakage flow from the air cavity through an airflow seal of the plurality of airflow seals (see above; leakage occurs through the seals between the casing and the outer drum); however, Ciokajlo fails to disclose each air cavity of the plurality of air cavities being in 
Matsuo teaches a gas turbine engine (Figure 2) comprising a core air flowpath and air cavities (formed between outer drum 45b and casing 15), wherein the air cavities are in airflow communication with the core air flowpath (through air channels 45p), and wherein each air cavity further defines an airflow leakage from the air cavity through the outer drum to the core air flowpath (Paragraph [0056], Lines 16-19)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the air cavities of the engine of
Ciokajlo, as modified by Teshima, with in airflow communication with the core air flowpath and defining a second airflow leakage through the outer drum, as taught by Matsuo, for the purpose of cooling the rotor blades (Paragraph [0056], Lines 16-19).
Ciokajlo, as modified by Teshima and Matsuo, fails to disclose the ratio of the first airflow leakage to the second airflow leakage between about 10:90 and 90:10 during operation of the gas turbine engine.
Matsuo does, however, disclose that the leakage of air from the air cavities to the core air flowpath cools the respective airfoils in the core air flowpath.  Therefore, the airflow leakage from the air cavities to the core air flowpath, and thus the ratio of the leakage through the air seals to the leakage from the air cavities, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 .
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo and Teshima as applied to claim 11 above, and further in view of Becker (US Publication No: 2017/0051678).
Regarding Claim 12: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 11; however, Ciokajlo fails to disclose the engine further comprising a heat exchanger in thermal communication with the upstream-most air cavity, the compressor discharge pressure airflow, or both, for reducing a temperature of an airflow within or to the upstream-most air cavity.
Becker teaches a gas turbine engine (Figure 3) comprising a heat exchanger (113) in thermal communication with compressor discharge airflow (from 106) for reducing a temperature of an airflow to an upstream air cavity (96) (Paragraph [0055], Lines 1-8).

Regarding Claim 14: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 1; however, Ciokajlo fails to disclose a bleed assembly in airflow communication with an air cavity of the plurality of cavities for receiving a bleed airflow from the air cavity.
Becker teaches a gas turbine engine (Figure 2) comprising a bleed assembly in airflow communication with an air cavity for receiving a bleed airflow from said cavity (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the engine of Ciokajlo, as modified by Teshima, with a bleed assembly, as taught by Becker, for the purpose of reducing the overall pressure ratio of the compressor, which can increase a stall margin of the gas turbine engine (Paragraph [0047], Lines 5-11).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo and Teshima as applied to claim 1 above, and further in view of Schilling (US Patent No: 8,191,352).
Regarding Claim 15: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of Claim 1, wherein the plurality rotor blades is a plurality of first speed rotor blades, and wherein the engine further comprises a plurality of second rotor blades (44), the plurality of first speed rotor blades being alternatingly spaced with the plurality 
Schilling teaches a gas turbine engine (Figure 1, No. 10), comprising a plurality of first speed rotor blades (Figure 2, No. 70) and a plurality of second speed rotor blades (80), wherein the plurality of first speed rotor blades being alternatingly spaced with the plurality of second speed rotor blades (Figure 2) (Column 4, Lines 7-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the plurality of second rotor blades of Ciokajlo, as modified by Teshima, second speed rotor blades, as taught by Schilling, for the purpose of reducing overall gearbox torque and resultant heat load resulting in an improved weight/fuel bum system (Column 4, Lines 9-14).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciokajlo and Teshima as applied to claim 1 above, and further in view of Bacic (US Publication No: 2015/0308282).
Regarding Claim 17: Ciokajlo, as modified by Teshima, discloses the gas turbine engine of claim 1, wherein the plurality of rotor blades is positioned within the turbine (34), and wherein the plurality of air cavities includes an upstream-most air cavity (Figure 2); however, Ciokajlo fails to disclose the gas turbine engine including a bleed air circuit in airflow communication with the upstream-most air cavity and the compressor, and wherein the bleed air circuit includes a one-way valve.
Bacic teaches a gas turbine engine (Figure 1, No. 10) comprising a bleed air circuit (Figure 4, No. 86) in airflow communication with an upstream-most cavity (74) of 
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to make the gas turbine engine of Ciokajlo, as modified by Teshima, with a bleed air circuit, as taught by Bacic, for the purpose of controlling the tip clearance between radially outer tips of the turbine blades and surrounding casing/drum segments (Paragraph [0003], Lines 1-3).
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a gas turbine engine comprising air cavities as claimed, wherein a pressure in each of the plurality of air cavities is higher than the pressure of the core air flowpath disposed directly on a radially inner side thereof.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a gas turbine engine comprising air cavities as claimed, wherein a pressure in each of the plurality of air cavities is higher than the pressure of the core air flowpath disposed directly on a radially inner side thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745          

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745